Mr. President, Mr. Secretary-General, Excellencies,
Ladies and Gentlemen,
On behalf of the Government of the Republic of San Marino, I would like to congratulate H.E. Volkan Bozkir on his election as President of the 75th Session of the UN General Assembly and to wish him a fruitful work.
The Republic of San Marino supports the priorities of your programme mentioned in your inaugural address and ensures you, Mr. President, full cooperation in all works of the General Assembly. I would like to express my country’s gratitude to the outgoing President, H.E. Tijjani Muhammad-Bande, for the important work carried out during the 74th Session. I would also like to extend my special thanks to the Secretary-General, H.E. Antonio Guterres, for his energy and determination in leading the United Nations in this very difficult and challenging time.
Mr. President,
I am grateful for the theme chosen for this Session: “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — confronting COVID-19 through effective multilateral action”. This theme gives Member States the opportunity to constructively contribute to the work of the General Assembly. The COVID-19 pandemic is probably one of the most arduous challenges in the history of the United Nations. Surely, it is the most violent blow that my country had to endure — and is still enduring — in a long time. One which we will not forget. San Marino was among those countries more severely affected by the pandemic. While the virus has not caused deaths in the last months in my country, this is no reason for celebrations. San Marino remains one of the countries which suffered the highest rates of infections in the world, with dramatic consequences on our community.
The immense effort needed to contrast the health emergency and the global economic contraction resulted in an unprecedented structural challenge for my country. If we will succeed in re-establishing previous levels of wealth and health it will only be through international solidarity and tremendous efforts of our people
Unfortunately, we are not alone.
The coronavirus is continuing to spread across the world, hitting one country after the other, infecting millions of people, taking hundreds of thousands of lives. Moreover, COVID-19 is causing a widespread fear about our future. The pandemic is not only a health crisis, but also a humanitarian and security crisis, which has accentuated pre-existing structural problems within and among nations, The coronavirus assailed communities around the world and drove the global economy into a downturn whose long-term effects cannot yet be fully assessed. The human impacts of lockdowns and suspensions of social and economic activities are and will be disproportionately felt by the most vulnerable countries and groups, including indigenous peoples, ethnic minorities, persons with disabilities, women and children. Inadequate health systems; gaps in social protection; structural inequalities; environmental degradation; the climate crisis: the pandemic is showing us the fragility of our world. The United Nations not only leads on the response to the health crisis, but is also expanding the means for lifesaving humanitarian assistance and establishing instruments for rapid responses to the socio-economic impact.
In this respect, San Marino welcomed the Strategic preparedness and response Plan to address immediate health needs, which has been produced by WHO, the Global Humanitarian Response Plan to ease the impacts in over 63 highly vulnerable countries, and the UN COVID-19 Response and Recovery Fund, for the socioeconomic response and recovery in middle- and lower-income countries. The Republic of San Marino supported the UN Secretary-General’s call for a global cease-fire, issued on 23 March, which urges warring parties in all corners of the world to pull back from hostilities. Moreover, my Country joined the Secretary General’s global call emphasizing the need for an end to all violence against women everywhere, including in the home.
Mr. President,
San Marino co-sponsored the GA resolution Global Solidarity to Fight COVID-19, by which the United Nations General Assembly, the universal body of nations, sent a strong message of unity, solidarity and international cooperation. We also supported through a co-sponsorship the resolution named International Cooperation to ensure global access to medicines, vaccines and medical equipment to face COVID-19, which highlights the importance of international cooperation and underscores that equitable access to health products is a global priority. During the last months we also joined several collective declarations. In Response to the UN Secretary-General’s Call on Countries to Prioritize Children’s Education, Food, Health and Safety amid the COVID-19 Pandemic, we co-signed the joint declaration Protect our children, by which we stated that it is vital to work together to prevent and mitigate the risks all children face. We need to ensure for all children access to inclusive and quality education, nutrition and health care, as well as strengthen social protection systems. We must prevent and combat all forms of violence, including domestic violence, abuse and sexual exploitation of children online and offline, cyberbullying, and bridge the digital divide. Being part of the Group of Friends of Children and Armed Conflict, San Marino welcomed the positive results in our common cause of ending and preventing grave violations against children in armed conflict. In this regard, I would like to thank Ms. Virginia Gamba and her staff, who, with great dedication, have finalized a terrific number of action plans and commitments also in the last year. But despite the successful results, we have to recognize that great concerns remain.
The number of verified violations against children is still very worrying and education, which should be one of our priorities, is still under attack. We are particularly worried about the impact of the COVID-19 on vulnerable groups such as children in armed conflicts.
San Marino joined the collective declaration regarding the impact of COVID 19 on older persons. We believe it is important to promote and respect the dignity and rights of older people and to mitigate the negative impacts during and after the COVID-19 pandemic on their health, lives, rights and wellbeing. Moreover, we recognize important contributions that older persons make to our societies, and call for their participation in the responses to the pandemic. My Country also co-sponsored the joint declaration Disability-inclusive response to COVID-19 — Towards a better future for all. During the pandemic, persons with disabilities have experienced greater attitudinal, environmental and institutional barriers and discrimination, exclusion from accessing health-care services and information, as well as faced serious disruption to their employment, education, and access to social protection and other support services. The global response and recovery should be disability- inclusive, it should protect the rights and needs of persons with disabilities and place them at the center of all our efforts, as envisaged in the Convention on the Rights of Persons with Disabilities and the 2030 Agenda for Sustainable Development.
In this regard, I’m pleased to say that the Office of the High Commissioner for Human Rights included the COVID-19 guidance on triage of the Bioethics Committee of the Republic of San Marino among the so-called “promising practices”.
Mr. President,
Along with this pandemic, we have to draw our attention to the challenge of the misinformation and disinformation pandemic. The spread of the “infodemic” can put our health at risk, it can increase the risk of conflicts, violence, human rights violations and mass atrocities. The COVID-19 crisis has demonstrated the crucial need for access to free, reliable, trustworthy, factual, clear and science-based information. States, regional organizations, the UN system and other stakeholders such as media workers, social media platforms and NGOs have a clear role and responsibility in helping people to deal with the “infodemic’. My Country attaches great importance to the fight against disinformation. For this reason, we organized in 2019, in San Marino, a High-Level Conference on the Dangers of Disinformation. For the same reason, we joined this year the Cross-Regional Statement on “Infodemic” in the Context of COVID-19 supporting the United Nations Communications Response initiative and the “Verified” campaign announced by the UN Secretary General in April.
Mr. President,
The effects of climate change, including increasingly frequent and severe weather phenomena, floods and droughts, diminishing fresh water resources, desertification, land degradation and sea-level rise, are threatening entire populations, depriving them of their livelihoods.
These effects of climate change can lead inter alia to food insecurity, large- scale displacement, and social tensions, exacerbating, prolonging or contributing to the risk of future conflicts. Although greenhouse gas emissions are projected to drop by 6 per cent in 2020, and air quality has improved as a result of travel bans and the economic slowdown resulting from the pandemic, global community is far off track to meet either the 1.5 or 2°C targets called for in the Paris Agreement. The decade 2010 to 2019 was the warmest decade ever. Governments and private sector must accelerate the transitions to climate relationship with the environment and we make transformational changes in our economies.
The reduction of food loss and waste underpins the achievement of sustainable development in its three dimensions — economic, social and environmental. Food- related sustainable practices and innovative solutions are instrumental to a number of major and delicate issues, such as poverty alleviation, hunger eradication and human health. San Marino deems crucial to curb food loss and waste, through more sustainable production and consumption practices. In order to achieve this, we must recognise collectively the relevance of these issues, emphasising the need for immediate and effective action. This is why, together with the Principality of Andorra, San Marino in 2019 sponsored the Resolution which designates 29 September as the International Day of Awareness of Food Loss and Waste.
Today we celebrate for the first time this anniversary and I would like to take this opportunity to urge you all to join us — if you have not done so already — in aimed at raising awareness of the importance of reducing food loss and waste and the contribution of these actions to sustainable development.
Mr. President,
75 years after its foundation, the United Nations is facing the most difficult challenge of its history. We must stop this pandemic and we will succeed only if we work together, because this is a collective effort that requires a renewed and stronger multilateral cooperation.
In this context, we need to accelerate the pace and scale of our actions, if we want to achieve the 2030 Agenda for Sustainable Development. San Marino strongly supports the decade of action launched by the Secretary General at the beginning of this year. We believe that, while the crisis is endangering progress towards the SDGs, it also offers a unique opportunity for pursuing a transformative recovery from COVID-19, which leads us to build more inclusive societies based on sustainable development where no one is left behind. Our response to the pandemic must be based on a new social contract that respects the rights and freedoms of all and provides equal opportunities for all. Recent developments in the global political landscape have created obstacles to the development of multilateralism and are putting it at risk. The challenges posed today by protectionism and isolationism must and can be countered by international cooperation and the rules of international law, which have guided Member States for decades. It is essential to preserve the values of multilateralism and international cooperation, which underpin the United Nations Charter and Agenda 2030 for Sustainable Development in order to promote and support peace and security, development and human rights. San Marino is among the strongest advocates for the rules-based multilateralism.
In conclusion, Mr. President,
Today more than ever, we believe it is fundamental to reaffirm our commitment to the values and principles of the Charter of the United Nations, signed in San Francisco 75 years ago.
A stronger multilateralism is essential if we want to build fair, just and peaceful societies, where young people can live in dignity, women can have the same opportunities as men, and where all minorities and vulnerable groups are protected.
Thank you.